RESOLUCIÓN
Examinados los escritos titulados Comparecencia en Cumplimiento de Resolución, presentados el 29 de julio de 2014 por la Leda. Magda Morales Torres, la Leda. María I. Torres Alvarado y la Leda. Ligia E. Santos Torres, se refiere a la Oficina del Procurador General para la investigación e informe correspondiente.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
La Jueza Presidenta Oronoz Rodríguez emi-tió un Voto particular disidente, al que se unieron la Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Colón Pérez. La Jueza Asociada Señora Pabón Char-neco apercibiría y archivaría la queja.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo